Citation Nr: 1748318	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  07-26 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for smoke and dust inhalation, claimed as bronchitis and a lung condition, to include as due to hazards of service in Southwest Asia or as due to an undiagnosed illness or other qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from July 1977 to July 1980 and again from November 1990 to August 1991, including in Southwest Asia.  He also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The issue of entitlement to service connection for smoke and dust inhalation was previously before the Board in March 2017.  At that time, the Board granted the Veteran's petition to reopen the claim and remanded the issue of entitlement to service connection for this disability for further evidentiary development.  It also remanded the issues of entitlement to service connection for sleep apnea and sinusitis, which were ultimately granted in a July 2017 rating decision.  That rating decision represents a full grant of benefits sought on appeal with respect to those issues and they are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As indicated above, the Board previously remanded the issue currently on appeal in March 2017 for further evidentiary development.  Although the Board sincerely regrets the additional delay, it must again remand this matter for corrective action.  In its March 2017 decision and remand, the Board directed the AOJ to associate the Veteran's VA treatment records since March 2016 with his claims file.  It also instructed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sinusitis and any disability resulting from smoke and dust inhalation.  The Board specified that the examiner "must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability arose during active service or is otherwise related to service" to include as due to environmental hazards from the Veteran's service in the Persian Gulf War.  If no diagnosis was rendered, the Board indicated that the examiner "must address whether there are objective indications of a qualifying chronic disability."  The Board also clarified that the examiner must provide a complete, well-reasoned rationale for all opinions offered.

A remand by the Board confers on an appellant the right to compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that once VA undertakes the effort to afford a claimant with an examination, it must ensure that this examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl V. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).  When an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Pursuant to the Board's March 2017 remand directives, the Veteran's recent VA treatment records were associated with his claims file and he was afforded a respiratory and Gulf War general medical examination later that month.  Regrettably, it does not appear that these examination reports adequately respond to the specific requests set forth in the Board's March 2017 remand and do not contain sufficient detail for the Board to make a fully informed evaluation of his claim for service connection for smoke and dust inhalation, also claimed as bronchitis and a lung condition.  

More specifically, the Board notes that the March 2017 examination reports do not contain any recitation of the Veteran's description of his medical history or his specific respiratory symptoms that he contends relate to his exposure to dust and smoke in Southwest Asia.  Rather, the reports appear to contain a fairly conclusory statement that the Veteran does not have any diagnosis of a respiratory illness.  The Board notes, however, that the Veteran's VA treatment notes include several subjective reports of shortness of breath, including in a form received in May 2003 and a VA treatment report from April 2004.  The Veteran is competent to report these personally observable symptoms.  

The Board also notes that although the March 2017 examination reports indicate the Veteran has not been diagnosed with a respiratory impairment, the respiratory examination report includes what appear to be abnormal pulmonary function test results, including pre-bronchodilator FEV-1 results of 78 percent predicted and post-bronchodilator FEV-1 results of 47 percent predicted.  The March 2017 VA examination reports omit any discussion of these apparently abnormal respiratory test results and lack any statement indicating whether or not they represent signs or objective indications of a qualifying chronic disability, as requested in the March 2017 Board remand directives.  Accordingly, the Board finds that these March 2017 examination reports are inadequate for VA purposes.  The Board must therefore return the report.  See Bowling, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records that are potentially relevant to the Veteran's claim of service connection for smoke and dust inhalation and associate them with the Veteran's claims file.

2.  After completing item one, afford the Veteran a VA medical examination to determine the nature and etiology of his claimed respiratory condition with an appropriate medical professional other than the clinician who performed the March 2017 VA examination.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail and any indicated diagnostic tests and studies should be performed.  The Veteran's complaints and lay history should be recorded in full.  The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

Is it at least as likely as not (50 percent probability or grater) that any respiratory disorder that is now present originated during active duty service or is otherwise attributable to the Veteran's active duty service or, alternatively, is it at least as likely as not (50 percent probability or greater) that the Veteran's respiratory symptoms are indicative of any undiagnosed illness attributable to his service in Southwest Asia or a medically unexplained chronic multisymptom illness?  

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

3.  After ensuring compliance with the above, readjudicate the Veteran's claim.  If the claim has not been granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case and allow an appropriate amount of time to respond before returning the claim to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




